ORDER
On September 23, 2003, petitioner was placed on interim suspension. In the Matter of Cantrell, 360 S.C. 325, 600 S.E.2d 902 (2003). On August 29, 2005, he was definitely suspended from the practice of law for two years. In the Matter of Cantrell, 365 S.C. 600, 619 S.E.2d 434 (2005). Petitioner has now filed a petition for reinstatement.
The Committee on Character and Fitness (the CCF) recommends the Court grant the petition subject to the condition that petitioner enter into a monitoring contract with Lawyers Helping Lawyers (LHL). Neither the Office of Disciplinary Counsel (ODC) nor petitioner has filed exceptions to the CCF’s recommendation.
The Court grants the petition for reinstatement subject to the following conditions:
1. for two years from the date of this order, petitioner shall meet with his psychologist on a monthly basis; the psychologist shall file quarterly reports with ODC which state petitioner’s progress;
*52. for two years from the date of this order, petitioner shall be mentored by an active member of the South Carolina Bar; the mentor shall file quarterly reports with ODC which state petitioner’s progress in returning to the practice of law;
3. petitioner shall enter in a two year monitoring contract with LHL which shall require petitioner to abstain from the use of alcohol and illegal drugs; further, in addition to any other terms proposed by LHL, the contract shall require that petitioner have weekly contact and monthly face-to-face contact with his monitor; the monitor shall file quarterly reports concerning petitioner’s progress with LHL and ODC; and
4. LHL and ODC shall notify the Court if petitioner’s psychologist, mentor, or monitor fails to submit the required quarterly reports or if the reports indicate a lack of satisfactory progress by petitioner.
IT IS SO ORDERED.
JEAN H. TOAL, C.J., JAMES E. MOORE, JOHN H. WALLER, JR., COSTA M. PLEICONES, and DONALD W. BEATTY, JJ.